UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2303


In Re:   CHRISTOPHER LEONARD OLSZOWY; ANNA OLSZOWY,

                Petitioners.




                 On Petition for Writ of Mandamus.
                       (9:09-cv-01662-PMD-bm)


Submitted:   December 21, 2010               Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Christopher Leonard Olszowy; Anna Olszowy, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher and Anna Olszowy petition for a writ of

mandamus      seeking    an    order   invalidating        the   district       court’s

order denying their motion for a stay.                     We conclude that the

Olszowys are not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                   Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th    Cir.    2003).        Further,       mandamus      relief      is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138   (4th   Cir.     1988).     Mandamus        may   not    be     used   as    a

substitute for appeal.            In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

              The relief sought by the Olszowys is not available by

way of mandamus.         Accordingly, we deny the petition for writ of

mandamus.       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in    the    materials

before    the    court   and     argument      would    not    aid    the    decisional

process.

                                                                      PETITION DENIED




                                           2